Fourth Court of Appeals
                                San Antonio, Texas
                                      March 6, 2020

                                   No. 04-19-00044-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

        On March 3, 2020, appellee filed a Motion for Leave to File Post-Submission
Letter Brief. After consideration, appellee’s motion is GRANTED.


      It is so ORDERED on this 6th day of March, 2020.

                                                                      PER CURIAM




      ATTESTED TO: _____________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court